IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE


 ROMALIS GRAY v. TENNESSEE DEPARTMENT OF CORRECTION, et
                            al.

                   Appeal from the Chancery Court for Morgan County
                  No. 11-159    Hon. Frank V. Williams, III., Chancellor


                   No. E2012-00426-COA-R3-CV-FILED-MAY 18, 2012




                 Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed


H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and D. M ICHAEL S WINEY, J.

Romalis Gray, Henning, Tennessee, pro se.

Dianne Stamey Dycus, and James Lee Pope, Nashville, Tennessee.


                                  MEMORANDUM OPINION 1

       Appellant, Romalis Gray, pro se, filed a Notice of Appeal in this Court and Motions.
On April 19, 2012 this Court ordered the appellant to show cause why this appeal should not
be dismissed and recites that the record reveals that the Notice of Appeal was not filed within
30 days following the Final Judgment in the Trial Court.

      Appellant wrote a letter to the Court which essentially acknowledges that his Notice
of Appeal was not timely filed with the Court.


        1
          Rule 10 of the Rules of the Court of Appeals provides: "This Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated 'MEMORANDUM OPINION,' shall not be published, and shall not be cited
or relied on for any reason in any unrelated case"
       An untimely notice of appeal deprives     this Court of jurisdiction.   See,
Tenn.R.App.P.2; Tenn.R.App.P.4(a); also see, Cobb v. Beier, 944 S.W.2d 343, 344 n.2
(Tenn. 1997).

       It is therefore Ordered and Adjudged that this appeal be and hereby is dismissed. The
cost of the appeal is assessed to Romalis Gray.




                                          PER CURIAM




                                            -2-